                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JOSEPH R. ALLEN                                                          PETITIONER
REG #27249-045

v.                        CASE NO. 2:19-CV-00107-BSM

DEWAYNE HENDRIX                                                          RESPONDENT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 24th day of February, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
